Citation Nr: 0610178	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to March 
1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
schizoaffective disorder, depressed type.  

The veteran filed a timely notice of disagreement in May 
2003.  The RO issued a statement of the case on August 29, 
2003.  The veteran's substantive appeal (VA Form 9) was 
received, along with new evidence, on October 31, 2003.  In 
November 2003, the RO sent the veteran notice indicating that 
his substantive appeal was not timely; however, the RO 
reopened the claim based on the additional evidence 
submitted.  The Board finds that the October 2003 substantive 
appeal was a timely appeal to the May 2002 rating decision.  
See 38 C.F.R. 20.305 (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
Board has reviewed the evidence on file and finds that a VA 
medical examination is necessary prior to appellate review of 
the veteran's claim.  

The veteran's service records indicate that he had 
psychological and disciplinary problems in service for which 
he was ultimately discharged.  A March 1964 Aptitude Board 
report indicated that the veteran was referred for a 
psychiatric screening because he appeared unstable.  The 
veteran had absented himself at various times without 
authorization and threatened to kill himself if he was not 
discharged from the Marine Corps.  The examiner found no 
evidence of psychosis or neurosis.  He stated that the 
veteran exhibited signs of a severe and fixed personality 
disorder and recommended discharge based on unsuitability.  
His March 1964 separation examination noted psychiatric 
abnormality described as an emotional instability reaction.    

A January 2001 VA treatment record indicates that the veteran 
was diagnosed as having depression, and that he reported 
being depressed for 3 to 4 years.  He was diagnosed with 
schizoaffective disorder, depressed type in May 2001, and was 
seen by VA four more times between May 2001 and January 2002 
for schizoaffective disorder, depressed type.  

In a June 2001 psychological report and mental assessment 
associated the veteran's SSA claim, Dr. B.A. stated that the 
veteran identified with a wide range of psychopathology at 
the more severe levels.  The veteran was diagnosed with 
chronic adjustment disorder with mixed anxiety and depressed 
mood, somatoform disorder, depressive disorder, dyssomnia, 
acute stress disorder, and mathematics disorder. 

In April 2003, a VA examiner indicated that he reviewed 
copies of the veteran's service records and opined that the 
"discipline" problems that the veteran had in service "may 
have" indicated the emergence of schizophrenia, 
schizoaffective type.  In a October 2004 addendum, the same 
examiner noted that he had been contacted by the veteran's 
service officer requesting him to clarify the time of onset 
of the veteran's schizophrenia, and he indicated that it was 
his opinion that more likely than not, the onset of the 
veteran's schizophrenia occurred in service.  

The record does not indicate that the veteran has been 
afforded a VA examination.  The Board finds that a VA 
examination is necessary to differentiate the veteran's 
various diagnoses and to determine the etiology of any 
psychiatric disorder based on a review of the complete 
record.

The Board notes that the veteran's earliest psychiatric 
diagnosis of record was over 36 years after separation from 
service.  The RO should ask the veteran to identify all 
healthcare providers who have evaluated or treated him for 
any acquired psychiatric disabilities since service.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VA provided the veteran with notice of the 
type of information and evidence needed to substantiate his 
claim, but did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The RO should also address 
this deficiency on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
evaluated or treated him for any 
acquired psychiatric disabilities since 
discharge from service.  The RO should 
request that the veteran complete and 
return appropriate release forms, so 
that VA can obtain any identified 
evidence.  The RO should request all 
identified private treatment records 
directly from the healthcare providers.  
   
3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the etiology of any current 
psychiatric disability.  The examiner 
should review the claims folder prior to 
the examination.  The examiner should 
identify all existing psychiatric 
diagnoses and state whether it is at 
least as likely as not that the veteran 
has a psychiatric disability that was 
incurred in service.  The examiner should 
utilize the diagnostic criteria from the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM), 32 (4th ed.) 
(1994) (DSM-IV) in arriving at diagnoses.  
The examiner should provide a rationale 
for his opinion. 

4.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, the RO should issue a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action shall 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 
 
